Gimbel . Reilly Guerin . Brown          a

                                       LLP
                                                                                                 Writer's E-mail
                                                                                           jluczak@grgblaw.com


                                                     December 3,201,9

     VIA E-FILE

     The Honorable William C. Griesbach
     United States District Court - Eastern District of Wisconsin
     125 S, ]efferson Street
     Courtroom    20L
     Green Bay, WI      54301'-4541'



            Re:         United States a. Alexander P. Bebris
                        Easter District of Wisconsin Case No. 1.9-cr-02

     Dear Judge Griesbach:

             As the Court is aware, on November 27,2019, non-party Facebook, Inc., filed a motion to quash
     the subpoena to testify, either in person or via video conferencing, at the December 3,20'19, evidentiary
     hearingon the defendant's motion to suppress. I write to respectfully request that the Court schedule
     Facebook's motion for a hearing, and set a briefing schedule. I also believe that given that procedural
     posture that it would be appropriate to not close the evidentiary record on Mr. Bebris's suppression
     motion until the Court decides Facebook's motion to quash. The defense believes that Facebook's
     declaration is wholly insufficient to address the concerns raised in Mr. Bebris's motion to suppress, which
     the defense will fully set forth in Mr. Bebris's response to Facebook's motion to quash,

            Additionally, the Government filed a pre-hearing brief on Saturday, November 30, 20'l'9,
     regarding Mr. Bebris's motion to suppress. As the defense has been preparing for the December 3
     heiring, we have not had sufficient time to reply to the Governmen/s brief and respecffully request that
     the court set a briefing schedule in order to supplement Mr. Bebris's brief and reply to the Government's
     arguments. The defense would respectfully request that a supplemental briefing schedule be set at the
     close of the evidentiary record on Mr. Bebris's suppression motion'

            Thank you for your consideration.

                                                      Very truly yours/

                                                      s/ lason D. Luczak
                                                      JASON D. LUCZAK

     IDLIBlM
33o East KilbournAvenue
Suite rrTo
Milwaukee, WI 53zoz
P:$r$-2|-r$So
h grau-z7r-768o
www.grgblaw.con
                   Case 1:19-cr-00002-WCG Filed 12/03/19 Page 1 of 1 Document 45
